       Case 3:17-cv-00762-RDM Document 126 Filed 04/06/21 Page 1 of 1

                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PROCTER & GAMBLE U.S. BUSINESS
SERVICES COMPANY, as Plan Administrator : CIVIL ACTION NO. 3:17-CV-762
and on Behalf of THE PROCTER & GAMBLE : (JUDGE MARIANI)
PROFIT SHARING TRUST AND
EMPLOYEE STOCK OWNERSHIP PLAN
and THE PROCTER & GAMBLE SAVINGS
PLAN,

                     Plaintiff,

              V.

ESTATE OF JEFFREY ROLISON,
Deceased, MARGARET M. LOSINGER,
and MARY LOU MURRAY,

                     Defendants.

                                  ·       ORDER

       AND NOW, THIS       &'111 DAY OF APRIL 2021, upon consideration of
Defendant Estate of Jeffrey Rolison's Motion to Certify for Interlocutory Appeal (Doc. 112)

and Defendant Margaret M. Losinger's Motion to Require Bond for Appeal (Doc. 113) and

all relevant documents, for the reasons set out in the simultaneously filed Memorandum

Opinion, IT IS HEREBY ORDERED THAT:

   1. Defendant Estate of Jeffrey Rolison's Motion to Certify for Interlocutory Appeal (Doc.

       112) is DENIED;

   2. Defendant Margaret M. Losinger's Motion to Require Bond for Appeal (Doc. 113) is

       DEEMED MOOT.


                                                                  nl
                                                  United States District Court
